DETAILED ACTION
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/223,737, filed 07/29/2016 and 14/776,505, filed 09/14/2015. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Specification
The disclosure is objected to because of the following informalities: The specification should be amended to reflect the current status of all prior related applications.  
Appropriate correction is required.
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims are directed to an apparatus not a process of use.
It is noted that term “fluid” means a liquid or gas. However, it is noted that the specification appears to be referring to a liquid such as water for the wash fluid. However, it is noted that a wash fluid is not positively claimed as an element of the invention. The wash fluid is a material intended to be worked upon. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. If applicant intends for the invention to comprise a wash chamber containing a wash liquid, then the claim language should clearly recite such. It is noted that the “thus enabling” clause (last paragraph of claim 2) is directed to a condition not a requirement. There is no requirement of the at least one piston to ever be moved. As noted above, the claim is directed an apparatus not a process of use. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is noted that the preamble asserts that the invention is a pipettor. However, the claim as draft defines such pipettor as “an actuator assembly comprising…”; and a “tip tray” comprising…. It is unclear how the claim as drafted establishes what is known in the art as a pipettor. The two elements do not sufficiently define a pipettor because the two components are merely parts of a complete pipettor as disclosed in the specification. The two components together do not define a pipettor that is capable of aspirating and/or dispensing any liquid. The claimed components are not structurally sufficient to be labeled as a pipettor.  
As to claim 1, it is unclear what is the structural nexus, structural connectivity of the ball screw, ball screw nut, and linear bearings relative to each other and the further positively claimed elements because the ball screw and linear bearings are not required to be structurally connected to each other nor any other positively claimed element such that a single apparatus is defined. According to the specification and drawings, the elements of the invention are actually required to be connected to each other. Therefore, the claims should clearly indicate such connections.
As to claim 1, it is unclear what is structurally meant by the phrase “positioned at...” in the last line. It is presumed that applicant intends for the tip tray clamp to be clamped to a lower end of the frame. If so, then it is suggested that the claim be amended to recite such. See also the phrases “positioned between” (in claim 2); “retained between” (claim 5); and “to retain”(claim 7), and “retained by” (claim 11). None of such phrases provide for any definitive structural connection between structures.
As to claim 2,  it is unclear what is the structural nexus, structural connectivity of top seal plate; cylinder block; and wash chamber relative to each other and the further positively claimed elements because the elements are not required to be structurally connected to each other and/or any other positively claimed element such that a single apparatus is defined.
As to claim 5, it is unclear what is the structural nexus, connectivity of the wash plate to the prior positively claimed structural elements because it is not required to connected to anything. It is noted that the “to supply” clause in claim 5 is directed to intended use. As noted above the wash fluid is not positively claimed as an element of the invention. See also prior rejection above directed to the phrase “retained between”.
As to claim 7, it is unclear what is the structural nexus, connectivity of the tip gasket retainer relative to the prior positively claimed elements because the phrase “to retain” does not provide for a definitive structural connection. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11,045,801. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilmer; Jens et al.; Hill; Richard; Wilmer; Jens; COTE; Richard; Moriarty; Kent Gordon et al.; Holmes; Elizabeth et al.; Warhurst; Julian et al.; Von Beichmann; Boris et al.; Tajima; Hideji; O'Connell; Kenneth P. et al.; Magnussen; Haakon T. et al.; Itoh; Teruaki; and Belgardt, Herbert disclose pipetting devices and/or methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798